In this case writ of error brings for review a judgment of conviction of plaintiff in error of murder in the first degree. The verdict was without recommendation to mercy.
The only question presented for our consideration is whether or not the evidence was sufficient to sustain a judgment of murder in the first degree.
It is contended that there is not sufficient evidence of premeditated design to effect death to establish that element of the offense.
We have considered the testimony as presented in the record and find it amply sufficient to warrant the jury in reaching the conclusion indicated by the judgment. *Page 356 
Therefore, the judgment should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN and DAVIS, J.J., concur.